Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received May 30th, 2022.  Claims 1-20 have been entered are presented for examination.
Application 17/827,965 is a Continuation of US Application 16/446,402 06/19/2019 now US Patent 11,382,011 has US Provisional Application 62/688,192 06/21/2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,382,011 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter is the same.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CMCC  (Discussion on Pcompensation type parameters in S-criteria for NR) in view of Kim et al. (US 2019/0394693) in view of Xiao et al. (US 2019/0274093).
Regarding claims 1, 8, 15, CMCC discloses a User Equipment (UE), comprising: one or more non-transitory computer-readable media having computer-executable instructions embodied thereon; and at least one processor coupled to the one or more non-transitory computer-readable media, and configured to execute the computer-executable instructions to (see Figure 1 and Section 3.2 [SUL UE and non-SUL UE]): receive first other system information from a base station, other system information comprising system information other than minimum system information broadcast by the base station (see Section 3.2 [two  “Qrxlevmin” are transmitted in SIB1. Qrxlevmin is the minimum required Rx level in the cell for normal UE that does not support SUL, Qrxlevmin_SUL is the minimum required Rx level in the cell for SUL UEs]); determine whether a Supplementary Uplink (SUL)-related factor is present in the first other system information (see Section 3.2 [two  “Qrxlevmin” are transmitted in SIB1. Qrxlevmin is the minimum required Rx level in the cell for normal UE that does not support SUL, Qrxlevmin_SUL is the minimum required Rx level in the cell for SUL UEs]); and determine a cell selection criterion based on the minimum required received level (see Section 3.2 [Cell Selection]).
CMCC does not explicitly disclose transmit request message to the base station in response to determining that the SUL-related factor is absent in the first other system information; determine a minimum required received level based on the SUL-related factor in a case that the UE receives the SUL-related factor in second other system information from the base station.
However, Kim et al. discloses the SIBx may belong to other system information (OSI) and the system information is periodically broadcasted according to the determination made by a base station, or is broadcasted only during a predetermined period of time in response to a request 2g-20 of a terminal. In operation 2g-25, if a neighboring NR base station supports an SUL, the SIBx may at least include q-RxLevMinSUL as a necessary cell reselection parameter. If the neighboring NR base station does not support an SUL, the SIBx does not include a value of q-RxLevMinSUL. However, a value of q-RxLevMin is included in SIBx for each NR frequency, regardless of whether NR cells belonging to a particular NR frequency support an SUL function. A value of q-RxLevMinSUL is provided for each NR frequency (see Figure 2G and paragraph 0139).  Kim et al. further discloses q-RxLevMinSUL may or may not be present in SIB1 (paragraph 0125)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the UE can send a request for the SUL related factor when not received in SIB1.  The motivation for this is to perform cell reselection.
The references as combined above do not explicitly disclose transmit a Radio Resource Control (RRC) system information request message to the base station.
However, Xiao et al. discloses failure in acquiring the system information is indicated to the upper layer when the first timer or the second timer expires. Optionally, whether the number of times the system information request message is sent reaches a set maximum allowable number of transmissions is first determined before failure in acquiring the system information is indicated to the upper layer. The maximum allowable number of transmissions is predefined or configured through RRC signaling (for example, included in the first system information). If the maximum allowable number of transmissions is not reached, the UE, may repeat step S50 to continue to request the required supplementary system information (paragraph 0094; see also 0066-0075) wherein the system information request message is an RRC message (paragraph 0066)..
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the SUL can be transmitted according to a RRC request.  The motivation is to get the requested information when not received.  Kim et al. discloses q-RxLevMinSUL may or may not be present in SIB1 (paragraph 0125) which serves as further motivation to perform the feature of Xiao et al.
Regarding claims 2, 9. 16-17, the references as combined above disclose all the recited subject matter in claims 1, 8, 15.  
	However, Kim et al. further the at least one processor is further configured to execute the computer-executable instructions to: receive the SUL-related factor in intra-frequency cell reselection information in a System Information Block 2 (SIB2) of the second other system information from the base station (paragraphs 0129, 0135, 0139 [the SIB2N includes the value of q-RxLevMinSUL corresponding to the particular NR frequency, the terminal proceeds to operation 2f-20; reselection]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize including the q-RxLevMinSUL, corresponding to the particular NR frequency, in the SIB2 to enable reselection.
Regarding claims 3, 10, the references as combined above disclose all the recited subject matter in claims 2, 9.  
However, Kim et al. further discloses perform an intra-frequency cell reselection procedure based on the cell selection criterion (paragraphs 0129, 0135, 0139 [the SIB2N includes the value of q-RxLevMinSUL corresponding to the particular NR frequency, the terminal proceeds to operation 2f-20; reselection]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize including the q-RxLevMinSUL, corresponding to the particular NR frequency, in the SIB2 to enable reselection.
Regarding claims 4, 11, 18-19, the references as combined above disclose all the recited subject matter in claims 1, 8, 15.  
However, Kim et al. further discloses receive the SUL-related factor in inter-frequency cell reselection information in a System Information Block 4 (SIB4) of the second other system information from the base station (paragraphs 0129, 0135, 0139 [the SIB4includes the value of q-RxLevMinSUL corresponding to the particular NR frequency; reselection]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize including the q-RxLevMinSUL, corresponding to the particular NR frequency, in the SIB4 to enable reselection.
Regarding claim 5, 12, the references as combined above disclose all the recite subject matter in claim 4, 11. 
However, Kim et al. further discloses perform an inter-frequency cell reselection procedure based on the cell selection criterion (paragraphs 0129, 0135, 0139 [the SIB4includes the value of q-RxLevMinSUL corresponding to the particular NR frequency; reselection]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize including the q-RxLevMinSUL, corresponding to the particular NR frequency, in the SIB4 to enable reselection.
Regarding claims 6, 13, 20, the references as combined above disclose all the recited subject matter in claims 1, 8, 15.  
However, Kim et al. further discloses receive the SUL-related factor in inter-Radio Access Technology (inter-RAT) cell reselection information in the second other system information from the base station (paragraph 0129 [inter-RAT cell reselection; SIB2]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize including the q-RxLevMinSUL, corresponding to the particular NR frequency, in the SIB2 to enable reselection.
Regarding claim 7, 14, the references as combined above disclose all the recited subject matter in claims 6, 13.
However, Kim et al. further discloses perform an inter-RAT cell reselection procedure based on the cell selection criterion (paragraph 0129 [inter-RAT cell reselection; SIB2]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize including the q-RxLevMinSUL, corresponding to the particular NR frequency, in the SIB2 to enable reselection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937. The examiner can normally be reached 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER T WYLLIE/ Examiner, Art Unit 2465